Citation Nr: 1438157	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  05-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from March 18, 2004, to February 12, 2008. 

2.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period from February 13, 2008, to November 24, 2008.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Waco, Texas. 

In a November 2004 rating decision, a special processing unit (also known as the Tiger Team) at the Cleveland RO denied service connection in pertinent part for PTSD.  In a May 2005 rating decision, the Waco RO denied service connection for a lung disability.  In an August 2005 rating decision, the Waco RO denied entitlement to a total rating based on individual unemployability due to service-connected disabilities, in addition to other claimed issues, including entitlement to service connection for peripheral neuropathy of both upper and lower extremities.  The Veteran duly perfected appeals with respect to each of these issues. 

The Board also notes that in connection with his appeal, the appellant originally requested a hearing before a Veterans Law Judge at the RO.  In December 2007, however, he withdrew his request for a Board hearing and instead requested a hearing before a Decision Review Officer (DRO) at the RO.  In January 2008, the appellant cancelled his DRO hearing request.  Absent any further hearing request from the appellant, the Board will proceed with consideration of the appeal, based on the evidence of record. 

Before the matter was certified to the Board, in a November 2008 rating decision, the RO granted service connection for PTSD with depression.  The RO assigned an initial 30 percent rating, effective March 18, 2004, and a 50 percent rating, effective February 13, 2008.  In an August 2009 rating decision, the RO granted service connection for peripheral neuropathy of the right and left upper and lower extremities.  The RO assigned initial 10 percent ratings for each extremity, effective June 22, 2009, in an August 2009 rating that granted service connection for these disorders.   

The grant of service connection for both PTSD and peripheral neuropathy of the right and left upper and lower extremities constitutes a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned for his service-connected peripheral neuropathy disabilities. Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  In November 2008, however, the Veteran submitted a notice of disagreement with the initial rating assigned by the RO for his service-connected PTSD, thus this matter remained pending before the Board.  A schedular 100 percent rating was granted for the PTSD effective November 25, 2008.     

In March 2010 the Board disposed of other issues on appeal and remanded this matter for further development.  In this remand the Board pointed out that a remand for the increased initial rating assigned for PTSD was necessary in order to issue a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board further remanded the issue of entitlement to TDIU and in doing so pointed out that although a 100 percent rating for PTSD has been awarded from November 25, 2008, consideration of the appellant's entitlement to a total rating based on individual unemployability is still required.  See also Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that consideration of TDIU for a single disability is not precluded by the assignment of a schedular 100 percent rating). 

Following the Board's March 2010 remand, an SOC was issued in April 2010, the RO characterized the issues on appeal as entitlement to an initial rating for the PTSD in excess of 30 percent for the period from the initial date of March 18, 2004, to February 12, 2008, and in excess of 50 percent from February 13, 2008, to November 24, 2008.  A substantive appeal (VA Form 9) was received from the Veteran in September 2010.  In December 2013, the RO sent him a notice that his substantive appeal was untimely.  

An appeal to the Board consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A Substantive Appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202.  After a veteran receives the SOC, he must file a formal appeal within sixty days from the date the SOC is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.302(b), 20.1103.

Hence, the question arises as to whether he has actually filed a timely substantive appeal on the issue of entitlement to the increased initial ratings assigned for his PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

In a precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998). Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct-such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  Although the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

The Court goes on to note in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.  As this issue was included in the most recent August 2013 SSOC and addressed in the October 2013 brief the Board finds that this issue is in appellate status and therefore will adjudicate it pursuant to these precedent holdings in Percy.

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to a total rating based on individual unemployability due to service-connected disabilities prior to January 17, 2008.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  From initial entitlement to January 17, 2008, the Veteran's service-connected PTSD is manifested by difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, and impairment of short-term memory. 

2.  As of January 17, 2008, and continuing up to November 24, 2008, Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals that interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.

3.  As of January 17, 2008, the Veteran is shown to meet the schedular criteria for TDIU and is demonstrated an inability to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria are met for a 50 percent evaluation, but no higher, for service-connected PTSD from initial entitlement to January 17, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 9411 (2013). 

2.  The criteria are met for a 70 percent evaluation, but no higher, for service-connected PTSD from January 17, 2008, to November 24, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 9411 (2013). 

3.  As of January 17, 2008 the criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability); (2) VA will seek to provide; and (3) the claimant is expected to provide. See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio at 187. Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 at 119 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  This timing requirement applies equally to the initial disability rating and effective date elements of a service connection claim. See Dingess. 

The Board finds that the VCAA letter sent to the Veteran in April 2004 essentially complied with the statutory notice requirements outlined above.  VA notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Here, the veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  The claim was thereafter readjudicated in a supplemental statement of the case.

VA has also satisfied its duty to assist the Veteran. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Veteran's service treatment records, private treatment records, Social Security and VA treatment records have been associated with the claims folder.  Additionally, VA has provided the Veteran with VA psychiatric examinations.  These VA examinations are adequate because they indicate that the examiners considered the Veteran's medical history, reviewed the Veteran's documented medical history, provided clinical findings, diagnoses, and opinions supported by medical rationale.  Given the foregoing, there is no basis to find that these reports are inadequate, or that a remand for another opinion is required.  See 38 C.F.R. § 3.159(d) (2013); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board notes that the adequacy of these examinations has not been challenged by either the Veteran or his representative.  Additionally, VA afforded the Veteran an opportunity to appear for a hearing, which the Veteran declined. 

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the Veteran, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Lastly, the Board notes that no action is necessary to comply with VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Schedular Analysis 

VA determines disability evaluations by applying a schedule of ratings, which represents for each disability an average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Additionally, factual findings may show distinct time periods when the service-connected disability exhibited symptoms that would warrant different ratings for different periods of time; in such a case, so-called "staged" ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

In the instant case, the Veteran's PTSD is rated under Diagnostic Code 9411 of the pertinent regulation.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2013).  This diagnostic code is the most appropriate because it pertains specifically to the primary service-connected disability-PTSD.  In any event, with the exception of eating disorders, all mental disorders, including PTSD, are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.  The relevant criteria for evaluating PTSD are as follows: 

A 30 percent rating is appropriate for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 , Diagnostic Code 9411 (2013). 

A 50 percent rating is appropriate for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.  Id.

A 70 percent rating is appropriate for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is appropriate for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

When evaluating a mental disorder, the rating agency must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but it cannot assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013). 

The Board notes that the specified factors for each incremental rating are examples rather than requirements for a particular rating, and the Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating scheme.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) assigned to the Veteran, which is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Although the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when evaluating the appropriate disability rating for the veteran.  See VAOPGCPREC 10-95. Descriptions of the relevant GAF ranges are as follows: 

A GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

DSM-IV, pp. 46-47. See 38 C.F.R. § 4.130 (2013) (incorporating by reference the provisions of the DSM-IV for rating purposes.) 

The Board now turns to an evaluation of the relevant medical evidence in the Veteran's case.  The VA records reflect that in March 2003 the Veteran was seen in social services consult with clean, appropriate clothing and good grooming noted.  He was noted to have quit his job as a full time truck driver the prior month, and reported a history of being court ordered anger management due to having injured his wife in an assault.  He was noted to have a history of alcohol abuse with 2 DWIs and continued abuse of alcohol.  He tested positive for depression, citing lost interest in enjoyable activities and trouble sleeping with awakening every 2 hours, but denied suicidal ideations.  He was noted to have impulsivity and failure to plan as shown by a history of quitting jobs, spousal abuse and DWI/other traffic violations.  Later records from 2004 document that in June 2004 he was treated for depression after a positive depression screen was noted by primary care, and the records showed his history of issues with anger management and depression, with a recent separation/pending divorce noted and being recently fired from a job due to a disagreement with someone at work.  He indicated he was unable to keep a job much longer than 6 months to a year due to anger problems.  The records from June 2004 also indicated he had relationship problems with only 2 acquaintances who were Veterans.  The only significant attachment he had was with his dogs and he was noted to have turned down job offers because he could not bring them along.  His grooming in June 2004 was described as average low grooming and dress.  Otherwise his mental status revealed him to be alert and oriented, with no evidence of homicidal or suicidal ideations.  

The July 2004 consult for depression screening noted the Veteran to report a general dissatisfaction with life and loneliness, again with dogs as his primary companions and only 2 close friends.  He was noted to avoid crowds.  He was married twice.  He described PTSD stressors from service.  On mental status examination he was poorly dressed, and hygiene needed improvement, but was otherwise oriented and denied homicidal and suicidal ideations.  He appeared angry but wasn't, and an earlier note from the prior month described his facial expression as being misread and getting him into fights.  His mood was noted to be level and distrustful of people.  He was recommended to attend an inpatient PTSD program if offered and was noted to appear to have PTSD and depression.  A more detailed initial assessment from July 2004 also noted his current unemployment after being fired a month ago, with a history of problems keeping jobs and getting along with others.  His anger problems were again noted, with a history of legal problems including jail time for assault, along with a pending divorce.  He currently described feeling depressed most of the time with crying spells, sadness, no interest in doing things, and avoidances of people.  He also admitted fleeting suicidal ideations but indicated his religion precluded such an option.  He cited feelings of self-deprecation, hopelessness, and feeling useless.  Sleep disturbances with nightmares and frequent awakenings were reported.  He had recently begun taking antidepressants but was not yet feeling any benefit.  Mental status examination again showed him to be alert and oriented, although unkempt and initially vague and defensive.  He became more open to disclosure as the session progressed and was interested in medication management for his symptoms.  Another record from the same month revealed the same history and symptoms, but did note an improvement in personal grooming which was described as "adequate."  Otherwise he was noted to be calm, cooperative, coherent, oriented with no evidence of hallucinations, homicidal or suicidal ideations.  He was noted to be assessed with depressive disorder NOS.

In an August 2004 psychiatry note PTSD symptoms were prominent, and he was diagnosed with this.  He reported flashbacks, startle response, nightmares, frequent awaking, panic attacks, avoidance of PTSD triggers, emotional distancing, irritability with low frustration tolerance, anger outbursts, survivor guilt and hypervigilance.  He reported problems with his medications being too sedating and agreed to a change to a different one; however on mental status examination he was alert, oriented, cooperative, and polite with appropriate appearance and behaviors.  He was not psychotic, paranoid, suicidal or homicidal.  His insight and judgment were adequate.  Mental status findings remained the same in psychiatry notes from November and December 2004 and addition to the diagnosis of PTSD he was also diagnosed with chronic pain and bereavement at a sister's recent passing.  A private psychiatric evaluation from November 2004 revealed the Veteran reported his wife left him last year and he was "blackballed" from driving big trucks so could only do small odd jobs.  Symptoms of nightmares and isolativeness were noted.  He also reported periodically visualizing traumatic images from Vietnam; however, this same report also said he was not really re-experiencing events more than once or twice.  He was noted to avoid situations and his life was disrupted by this.  A GAF score of 35 was assigned; however this examination report did not actually disclose evidence of a mental status evaluation.  

Lay statements from 2004 included an August 2004 statement from a friend who noted the Veteran to have always maintained a remote and hermit like lifestyle.  A November 2004 statement from his daughter, who reported she was a drug and alcohol treatment nurse, described the Veteran as unable to maintain long term employment due to PTSD, and was noted to be unable to comply with rules due to constant anger.  She reported he avoided social functions and had extreme social anxiety symptoms and recurrent nightmares.  A March 2005 letter from a private university clinical supervisor indicated that he attended anger management classes in 2002.  

The VA treatment records from 2005, as well as an evaluation for Social Security purposes dated in March 2005, described the Veteran as continuing to generally exhibit generally unremarkable mental status examinations similar to those noted in the psychiatric records from August 2004 through December 2004.  The records were significant for showing some issues with a medication prescribed for sleep initially reported as effective in February 2005 but having lost some effectiveness in April 2005.  Later the medication was described as adequate, along with other treatment regimens in June 2005.  The records also indicated that he was actively participating in group therapy and was benefitting from it.  A November 2005 note indicated he was having some sleep problems, with nightmares waking him after sleeping 3-4 hours, but otherwise he was noted to be unremarkable.  He was not attending PTSD group because he was camping and fishing in the good weather.  He continued to carry a diagnosis of PTSD, chronic pain and bereavement.  The bereavement was regarded as normal grief about his sister's death. 

He was noted to actively participate in group therapy with Vet Center records documenting participation between March 2006 and April 2007.  The clinical treatment records from 2006 through 2007 continued to show generally unremarkable mental status findings not significantly deviating from those shown in late 2004 and throughout 2005.  Further a January 2006 treatment record noted the Veteran to be deriving benefit from his medication and group therapy, which he was again attending.  He was said to enjoy socialization with fellow Veterans in the group, and also enjoyed fishing and camping in good weather, but did it less now that the weather was colder.  He continued with the same diagnosis of PTSD, chronic pain and bereavement.  A February 2006 social work note showed some exacerbation of problems, as he was noted to have a pending divorce and possible alcohol abuse.  He was noted to have other issues including PTSD, frustration, anger about his failures and various life disappointments.  Additionally he suffered a streak of personal losses of family members and friends from death.  Mental status was significant for the Veteran described as having the appearance of a drinker, and described his mood as depressed due to his wife and physical problems.  He denied abuse of alcohol or drugs and denied homicidal or suicidal ideations.  He said he had been attending PTSD group until his truck broke down.  By June 2006 he reported still being depressed with nightmares but medications were helping.  In September 2006 his medications remained beneficial and he reported enjoying socializing with members of his PTSD group.  He also reported enjoying activities such as camping and fishing.  Mental status examination was again consistent with the unremarkable findings shown from late 2004 to January 2006.  

He was not seen again until January 2007 for medication management with reports that he was pretty stabilized by his medications; however, he still avoided crowds and was still hypervigilant.  He was noted to do a lot of "checking" on things at night but got 6-8 hours of sleep per night.  Again mental status examination did not reveal any significant deviations in his appearance or behavior, and no evidence of thought disorder.  Later in April 2007 the Veteran was seen as a walk in wondering why he was not notified about a cancelled appointment and initially was defensive and confrontational.  Later he calmed down and spoke of his problems and living alone in the country.  He was noted to be poorly dressed and groomed and was noted to have low level depression due to being unable to work.  He had no homicidal or suicidal ideations and indicated he no longer drank.  He was alert and oriented times 4.  He stated that he was unable to attend a residential program due to being unable to find someone to care for his dogs.  

A significant decline in the Veteran's mental status is shown in a VA treatment summary dated January 17, 2008.  This record says the Veteran has been receiving services through the Vet Center since March 2006.  He was noted to have found his activities of daily living to be increasingly difficult, specifically sleep patterns interrupted by nightmares of combat.  He reported fits of irritability over the slightest things, which impacted his personal relationships.  He described choosing isolation more and more.  He also avoided crowds and used extreme isolation as a main coping strategy.  He lived alone in the woods with his dogs.  Because of an inability to maintain relationships, occupations and feelings of extreme agitation, his GAF was in the mid-40s.  This particular counselor noted he had treated the Veteran since August 2007, but had been in group and individual sessions since March 2006.  His prognosis was fair and he remained in treatment.  

The report of a February 13, 2008 VA examination revealed the Veteran to endorse feelings and behaviors of isolation.  He reported feeling a little camaraderie with his PTSD group but preferred to be alone.  He avoided being around parents and didn't do much with other family members such as grandchildren and felt guilty about that.  He endorsed nightmares and impaired sleep and had nightmares about 3-4 times a week.  He also reported episodes of waking and finding himself outside in the yard with his guns and dogs.  He regularly patrolled the perimeter of his property.  He indicated he got about 2 hours of sleep at a time before being awakened, and his wife would not sleep with him due to his making noises and thrashing/hitting her in his sleep.  He averaged 5-6 hours of restless sleep and napped during the day.  He also reported forgetfulness, frequently forgetting what he went into a room for.  He also reported a long standing history with anger, indicating this was a factor in his last marriage failing after 2-3 years.  He reported intrusive thoughts and avoided reading or watching news because it would get him "worked up."  He indicated when he got that way he would go in the yard and shoot into the air.  He avoided crowds and made weekly trips to go to Walmart and do other errands including visiting his parents.  He disliked going to Walmart and sometimes was in such a hurry to get back home that he forgot to do things he planned to do on his errands.  Although he was lonely and isolated at home he disliked being in town and did not trust people.  He also reported depressive symptoms, stating it was not much fun to be alive.  He didn't enjoy things a lot and was not usually in a good mood.  He reported the loss of his sister a couple years ago was very hard as she was just about his only support.  His two major emotions were anger and guilt.  He sometimes had difficulty getting out of bed and could stay in bed several days.  He also reported being bothered by loud noises, and that thunderstorms were hard on him.  He reported a work history of many jobs, mostly lasting only a few months and ending because of disputes with bosses or coworkers.  He isolated with no contact with anyone except through email.  He sometimes talked to other Veterans by phone but saw them infrequently.  He also had little contact with family members.  He also reported flashbacks.  His drinking history was that he used to drink 2-3 times a week after work but didn't think it was a problem, despite getting in trouble.  He denied any suicide attempts but admitted an accidental overdose of pills and alcohol.  The examiner noted that the Veteran's description of post service life suggested a poor psychosocial function, given a history of getting into numerous fights, incarceration, moderately heavy drinking, trouble staying employed and trouble keeping relationships.

Mental status examination revealed the Veteran was slightly hostile, very unkempt and smelled of body odor.  His demeanor improved as the interview went on.  He appeared well oriented in all spheres and seemed to have good social aptitude and knowledge.  He was able to think fairly abstractly.  When asked about impaired thought processes he described losing track of his thoughts when trying to think through a problem or situation.  He denied having delusions or hallucinations although he did describe seeing a UFO in January.  His eye contact was poor initially but improved.  He endorsed passing suicide ideations but did not want to hurt his folks.  He denied any homicidal ideations.  He admitted problems maintaining personal hygiene; his house was piled up and he sometimes didn't bathe.  He reported memory problems, including a memory lapse that adversely affected his bank account when he forgot he closed an account and then wrote a check.  He endorsed ritualistic behavior of perimeter checking once or twice a day.  He denied frank panic attacks but forgot some errands due to being in a hurry to get home from town.  

The examiner diagnosed PTSD, chronic.  His current GAF was 42.  This was based on reported symptoms such as serious impairment in social, occupational or school functioning.  He reported almost extreme isolation, inability to keep job, problems with anger, 2 failed marriages and one failed engagement, estrangement with his daughter, problems maintaining hygiene and activities of daily living.  These impairments fell within the serious range.  Regarding his capacity to manage finances, he seemed able to manage his money in his best interest but did report some trouble forgetting things.  He was not organized but was competent to handle money.  Occupationally his PTSD symptoms resulted in deficiencies in most areas of work, school, family, judgment, thinking and mood.  

After a thorough review of the evidence, the Board finds that from initial entitlement prior to January 17, 2008 the evidence indicate that the impact of the Veteran's PTSD on his social and industrial functioning more closely resembles that of 50 percent evaluation.  38 C.F.R. § 4.7.  The impact of the Veteran's PTSD on his social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2013).  Criteria for the assignment of a 50 percent rating that have been met or approximated include difficulty in establishing and maintaining effective work and social relationships, disturbances of motivation and mood, and impairment of short-term memory.  This is repeatedly shown in the records detailed above documenting his issues that include major issues maintaining employment and volatile relationships with others, including significant others.  He is noted to have issues with anger management, sleep problems and a tendency to isolate throughout these records, with such findings consistent with the criteria for a 50 percent rating.  

His mental status examinations in the records and reports prior to January 17, 2008, were generally unremarkable, and with the exception of a few times where there were lapses in hygiene, he was noted to generally maintain a normal appearance and level of hygiene.  He had no evidence of a major thought disorder manifested by hallucinations or delusional content.  He was also noted to be able to socialize actively with fellow Veterans, particularly those who participated in this PTSD group, and he also participated in recreational activities of fishing and camping.  He was noted to benefit from his medication regimen as well as his active participation in group therapy prior to January 17, 2008.  Although the lone GAF score entered for the period from initial entitlement until January 17, 2008, is noted to be 35 recorded in the private evaluation report from November 2004, this score is not accompanied by any sort of rationale for this assignment and the report did not contain a mental status evaluation.  Thus this low GAF score is of very limited probative value and does not form the basis of assigning a 70 percent rating.  For these reasons, the Board finds that while the record contains a few elements of a 70 percent rating, such as issues with employment, isolation from others and occasional lapses in hygiene, a 70 percent rating of the Veteran's PTSD is not appropriate in the instant case for the appellate period prior to January 17, 2008. 

As of January 17, 2008, the evidence shows that the Veteran's PTSD symptoms now meet the criteria for a 70 percent rating.  This is based on the findings from the treatment record of that date as well as the subsequent findings from the VA examination of February 2008, only a few weeks later.  The January 17, 2008, record noted the Veteran's activities of daily living had grown increasingly difficult  with major sleep issues, extreme irritability, and increasing isolation from others.  This record is noted to assign a GAF score of the mid 40s, signifying the severity of his symptoms.  Additionally the February 2008 VA examination, with increasingly severe symptoms detailed above, is noted to have contained an opinion from the examiner that such symptoms resulted in deficiencies in most areas of work, school, family, judgment, thinking and mood.  The severity of such symptoms was reflected in the current GAF score of 42, with the examiner explaining the symptoms that formed the basis of assigning such a low score.  For these reasons the Board finds that from January 17, 2008, to November 24, 2008, the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly a 70 percent rating is warranted from January 17, 2008, to November 24, 2008.

With respect to a 100 percent disability rating, the record does not indicate that from January 17, 2008, to November 24, 2008, the Veteran suffers from total occupational and social impairment.  Although the Veteran has demonstrated an intermittent inability to perform the activities of daily living, including maintenance of minimal personal hygiene, the record does not demonstrate any gross impairment in thought processes or communication, grossly inappropriate behavior, or the persistent danger of hurting himself or others.  The record also reveals no disorientation to time and place, and the Veteran has not shown memory loss for his occupation, his own name, or those of his close relatives.  The record also does not indicate the Veteran suffered from persistent hallucinations or paranoid ideations; the record is additionally negative for any delusions.  Although he arguably demonstrates one of the criteria for a 100 percent disability rating, the evidence of record does not show that the Veteran's overall level of severity more closely approximates the criteria for 100 percent disability rating than a 70 percent rating.  See 38 C.F.R. § 4.130 (2013).  

Moreover, there are no other factors which would lead the Board to conclude that a 100 percent disability rating is warranted, as the remaining criteria for a 100 percent rating suggests more severe impairment than he demonstrated prior to November 24, 2008.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (noting that the specified factors for each incremental rating are examples rather than requirements for a particular rating; analysis should not be limited solely to whether the veteran exhibited the symptoms listed in the rating scheme).  A review of the medical evidence indicates that prior to November 24, 2008, the Veteran's psychiatric symptomatology centers on his irritability/anger, nightmares and sleep problems, hypervigilance, disturbances of mood and motivation, and difficulty establishing work and social relationships.  These symptoms are most congruent with the assigned 70 percent disability rating. 

The Board shall not address extraschedular entitlement for any period prior to his assignment of a 100 percent rating on November 25, 2008, as this is subject to remand and will be addressed in the remand below.  
 
III. Total disability rating based on individual unemployability 

The veteran also seeks a total disability rating based on individual unemployability.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  38 U.S.C.A. §§ 501, 1155 (West 2002); 38 C.F.R. § 4.16(a) (2013). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013). 

If the veteran's service connected disability or disabilities do not equal the percentage requirements of §§ 4.16(a), 4.16(b) provides that veterans may have their cases submitted to the Director, Compensation and Pension Service, for extra-schedular consideration if the RO determines that they are unemployable by reason of their service connected disabilities. 

Unemployability, however, associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2007).  For purposes of entitlement to individual unemployability due solely to service- connected disabilities, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17 (2013).  Factors to be considered will include the veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16 (2013). 

In the present case, as of January 17, 2008, the Veteran's disabilities now include PTSD rated as 70 percent disabling and diabetes rated as 20 percent disabling.  Clearly, this rating does meet the specific percentage requirements of § 4.16(a).  Later he is shown to have a schedular 100 percent rating for the PTSD as of November 25, 2008.  Additionally he was granted service connection for peripheral neuropathy of all four extremities with a 10 percent rating assigned as of June 22, 2009.  The Board now turns to whether the veteran is rendered unemployable by his service-connected condition beginning on January 17, 2008. 

The Veteran's VA Form 21-8940, Application for TDIU benefits submitted in February 2005 indicated that he had attended 2 years of high school and 1 year of post high school training, described as Army AIT.  In this application he indicated that he was receiving unemployment benefits for 6 months and last worked in November 2004.  The records, including VA treatment and Social Security records reflect the Veteran has had chronic issues with maintaining any sort of employment longer than a few months with PTSD symptoms, including irritability and anger described as the major contributor to such unemployment.  The February 2008 VA examination is noted to have described a poor work history with many jobs that fail to last more than a few months due to him getting into disputes with supervisors and coworkers.  

The evidence reflects that since the time he has met the schedular criteria for TDIU on January 17, 2008, the veteran is demonstrably unable to obtain employment.  Thus, entitlement to TDIU is warranted from January 17, 2008. 

The Board further notes that the January 2009 VA review examination that formed the basis of assigning a schedular 100 percent rating for PTSD contained an opinion by the examiner stating that the Veteran is unable to work due to his PTSD and declared him to have total occupational and social impairment due to PTSD.  

Consideration of an extraschedular evaluation for the PTSD is moot in light of the Board's grant of a TDIU extending from January 17, 2008, and entitlement to an extraschedular evaluation prior to this date will be addressed in the below remand.



ORDER

From initial entitlement to January 17, 2008, a 50 percent rating is granted for PTSD subject to the laws and regulations governing the award of monetary benefits.  

As of January 17, 2008, a 70 percent rating is granted for PTSD subject to the laws and regulations governing the award of monetary benefits.  

As of January 17, 2008, entitlement to TDIU is granted due to service-connected disabilities subject to the laws and regulations governing the award of monetary benefits.  



REMAND

Regarding the matter of entitlement to TDIU prior to January 17, 2008, additional development is necessary.  Prior to January 17, 2008, under the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's combined rating was no more than 60 percent and therefore the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) were not met.  At the time, his service-connected disabilities consisted of PTSD now rated as 50 percent disabling from initial entitlement up until January 17, 2008, and diabetes, rated as 10 percent disabling from December 3, 2004, to February 14, 2005, and 20 percent as of February 15, 2005.  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability. 38 C.F.R. §§ 3.321(b) , 4.16(b).  Here from the pendency of this appeal, the treatment records are replete with evidence of the Veteran's PTSD symptoms adversely affecting his ability to obtain and maintain employment, with the records repeatedly showing a history of the Veteran losing jobs due to PTSD symptoms.  Therefore, there is evidence of unemployability due to service-connected PTSD prior to January 17, 2008.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b) TDIU consideration." Id.  Here, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded.

 Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of entitlement to a TDIU prior to January 17, 2008, under 38 C.F.R. § 4.16(b).  

2.  Then readjudicate the issue of TDIU prior to January 17, 2008.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


